DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy Collins on 12/15/2021.
	Claim 96: An apparatus for non-thermal tissue ablation comprising:
a)	a main body configured for handheld operation, and
b)	a tip comprising a skin-penetrating component comprising one or more sharpened hollow coring needles, wherein said tip is detachably attached to said 
the apparatus further comprising a positioning apparatus for positioning skin, wherein the positioning apparatus is configured to grip and/or lift the skin;
wherein the positioning apparatus is or comprises one or more vacuum grippers; and
the apparatus further comprising a translating mechanism disposed in the main body for driving said one or more sharpened hollow coring needles across a region of the skin in one or two that are orthogonal to a longitudinal movement of the  hollow coring needles 
wherein the positioning apparatus is configured to ensure that the non-thermal tissue ablation occurs at a desired location at the region of the skin by the needles translated by the translating mechanism.

	Claim 113 has been canceled. 

	Claim 124: An apparatus for non-thermal tissue ablation comprising:
a)	a main body configured for handheld operation[[,]] ; [[and]]
b)	a tip comprising a skin-penetrating component comprising one or more sharpened hollow coring needles, wherein said tip is detachably attached to said main body and wherein each of said one or more sharpened hollow coring needles is configured to produce a plurality of ablated tissue portions by penetrating into and retracting from skin; 
c)	a pressure generating source in fluid communication with said one or more sharpened hollow coring needles configured to produce vacuum or suction to convey the ablated tissue portions through said one or more sharpened hollow coring needles; [[and]] 
d)	a reservoir for collecting waste materials configured to be in fluid communication with the one or more sharpened hollow coring needles; and
 disposed in the main body for driving said one or more sharpened hollow coring needles across a region of the skin in one or two that are orthogonal to a longitudinal movement of the  hollow coring needles 

	
Allowable Subject Matter
Claims 96-112 and 114-124 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the apparatus further comprising a translating mechanism disposed in the main body for driving said one or more sharpened hollow coring needles across a region of the skin in one or two directions that are orthogonal to a longitudinal movement of the hollow coring needles penetrating into the skin and retracting the hollow coring needles from the skin (claims 96 and 124). 
The prior art of record of Frass (US Pub No. 2007/0270710), Shartle (US Pub No. 2002/0187556) and Burton (US Pub No. 2016/0121091) discloses everything in claims 96 and 124 (see Final rejection mailed out on 4/23/2021) but fails to disclose the apparatus further comprising a translating mechanism disposed in the main body for driving said one or more sharpened hollow coring needles across a region of the skin in one or two directions that are orthogonal to a longitudinal movement of the hollow coring needles penetrating into the skin and retracting the hollow coring needles from the skin (claims 96 and 124).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771